United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
U.S. POSTAL SERVICE, REYNOLDS CORNER
POST OFFICE, Toledo, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-634
Issued: October 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2009 appellant filed a timely appeal from the December 9, 2008 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on October 16, 2008, as alleged.
FACTUAL HISTORY
On October 27, 2008 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim alleging that, on October 16, 2008, she developed neck and back pain after her postal
vehicle was struck in the left rear while on her route.
By letter dated November 5, 2008, the Office asked appellant to submit further evidence.
In response, appellant submitted a note from a physician’s assistant dated October 27, 2008

ordering physical therapy for four weeks, an October 31, 2008 intake note from the physical
therapist and follow-up form reports from physical therapy dated October 31 to
November 21, 2008. She also submitted a Flower Hospital Emergency Center work release
form, which advised that appellant was off work on October 16 to 18, 2008 but could resume
work without restriction on October 20, 2008.
By decision dated December 9, 2008, the Office denied appellant’s claim. It found that
the evidence was sufficient to establish that the October 16, 2008 motor vehicle incident
occurred as alleged. However, no medical evidence was submitted to establish a diagnosis
connected to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed with the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally this can be established only by medical evidence.6 The employee must also submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7 The medical evidence required to establish
causal relationship is usually rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

See id.

7

Id.

2

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
Appellant alleged that she sustained back and neck pain as a result of a motor vehicle
accident on October 16, 2008 while on her delivery route. The Office accepted that the claimed
incident occurred, as alleged.
However, the evidence of record is insufficient to establish that the accepted incident
caused an injury. Appellant failed to submit any probative medical evidence from a physician,
which provides a history of the accepted incident and attributes a diagnosis to the October 16,
2008 motor vehicle accident. The work release form from the Flower Hospital Emergency
Center is not signed by a physician. Therefore, it does not constitute medical evidence relevant
to establishing fact of injury. Appellant also submitted materials from a physician’s assistant
referring her for physical therapy. However, a physician’s assistant is not a “physician” as
defined under the Act.9 Therefore, this is not probative medical evidence.10 The physical
therapy similarly not probative as a physical therapist is also not a physician under the Act.11
Therefore, this evidence is not considered competent medical evidence for the purpose of
determining appellant’s entitlement to benefits.12
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.13 Neither the fact that the
condition became apparent during a period of employment nor the belief that the condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.14 Causal relationship must be substantiated by reasoned medical opinion evidence,
which it is appellant’s responsibility to submit. There is no probative, rationalized medical
evidence from a physician establishing a medical condition causally related to her accepted
incident. Appellant has not met her burden of proof.
The Board notes that appellant has submitted new evidence following issuance of the
Office’s December 9, 2008 decision. The Board, however, has no jurisdiction to review this
evidence for the first time on appeal.15
8

Id.

9

5 U.S.C. § 8181(2); see also Allen C. Hundley, 53 ECAB 551 (2002); Lyle E. Dayberry, 49 ECAB 369 (1998).

10

See David P. Sawchuk, 57 ECAB 316 (2006); Robert J. Krstyen, 44 ECAB 277, 229 (1992).

11

See 5 U.S.C. § 8101(2) (2006).

12

David P. Sawchuk, supra note 10 at 316, 320 n.11 (2006).

13

See Joe T. Williams, 44 ECAB 418, 521 (1993).

14

Id.

15

See 20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on October 16, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2008 is affirmed.
Issued: October 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

